          Case 2:21-cv-01018-APG-VCF Document 13 Filed 08/11/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 MARTINIQUE N. ANDERSON,                               Case No.: 2:21-cv-01018-APG-VCF

 4          Plaintiff                                                  Order

 5 v.

 6 WAL-MART STORES, INC.,

 7          Defendant

 8         The proposed joint pretrial order is overdue. ECF No. 11.

 9         I THEREFORE ORDER the parties to file a proposed joint pretrial order that complies

10 with the Local Rules by September 3, 2021. Failure to comply by that date may result in

11 sanctions, including dismissal.

12         DATED this 11th day of August, 2021.

13

14
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
